PER CURIAM. Appellant Gregory Donald has filed a motion RIAM. appeal. The record reflects that the judgment and commitment order was filed on November 9, 1999, but that the notice of appeal was not filed until January 18, 2000. Appellant’s counsel, Charles S. Gibson, has filed an affidavit pursuant to Ark. R. App. P. — Crim. 2(e) admitting responsibility for the failure to timely file the notice of appeal. We find that such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See Pack v. State, 336 Ark. 268, 983 S.W.2d 126 (1999) (per curiam); Brewer v. State, 334 Ark. 234, 973 S.W.2d 482 (1998) (per curiam); Harkness v. State, 264 Ark. 561, 572 S.W.2d 835 (1978). A copy of this per curiam opinion will be forwarded to the Committee on Professional Conduct. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). Motion granted.